               Case 3:21-cv-05151-RSL Document 5 Filed 03/11/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA

 8
        DARREN LEE SMITH,
 9                                                       CASE NO. 3:21-CV-5151-RSL
                               Plaintiff,
10                                                       ORDER GRANTING APPLICATION
                v.                                       TO PROCEED IN FORMA PAUPERIS
11
        CAPITOL ONE FINANCIAL
        CORPORATION,
12
                               Defendant.
13

14          Because Plaintiff does not appear to have funds available to afford the $400 filing fee,

15 Plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. §

16 1915(a)(1). Therefore, Plaintiff’s IFP application (Dkt. 4) is GRANTED. However, based on the

17 allegations in the proposed complaint, it is unclear if Plaintiff has adequately stated a claim.

18 Therefore, the undersigned recommends review under 28 U.S.C. § 1915(e)(2)(B).

19          The Clerk of the Court is directed to send a copy of this Order to Plaintiff and to the

20 District Judge assigned to this case.

21          Dated this 11th day of March, 2021.


                                                          A
22

23
                                                          David W. Christel
24                                                        United States Magistrate Judge

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
